        Case 2:21-cv-07231 Document 1 Filed 09/09/21 Page 1 of 10 Page ID #:1



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     JONATHAN GALATZAN
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
6    Assistant United States Attorney
     Asset Forfeiture/General Crimes Sections
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2569/1785
9         Facsimile: (213) 894-0142/0141
          E-mail: Victor.Rodgers@usdoj.gov
10                Maxwell.Coll@usdoj.gov

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                            UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                   WESTERN DIVISION
15
     UNITED STATES OF AMERICA,               Case No.2:21-CV-07231
16
               Plaintiff,                    COMPLAINT FOR FORFEITURE
17
                     v.                      18 U.S.C. § 981(a)(1)(A) & (C)
18
     $150,900.00 IN U.S. CURRENCY,           [FBI]
19
               Defendant.
20

21
          Plaintiff United States of America brings this claim against
22
     defendants $150,900.00 in U.S. Currency (the “defendant currency”),
23
     and alleges as follows:
24
                                JURISDICTION AND VENUE
25
          1.   The government brings this in rem forfeiture action
26
     pursuant to 18 U.S.C. § 981(a)(1)(A) & (C).
27

28
        Case 2:21-cv-07231 Document 1 Filed 09/09/21 Page 2 of 10 Page ID #:2



1         2.    This Court has jurisdiction over the matter under 28 U.S.C.

2    §§ 1345 and 1355.

3         3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

4                                PERSONS AND ENTITIES

5         4.    The plaintiff in this action is the United States of

6    America.

7         5.    The defendant in this action is $150,900.00 in U.S.

8    Currency seized by law enforcement officers on or about March 22,

9    2021, at U.S. Private Vaults at 9182 Olympic Boulevard in Beverly
10   Hills, California.
11        6.    The defendant currency is currently in the custody of the
12   United States Marshals Service in this District, where it will remain
13   subject to this Court’s jurisdiction during the pendency of this
14   action.
15        7.    The interests of Leon Salter and Brenda Sims may be
16   adversely affected by these proceedings.
17                               BASIS FOR FORFEITURE

18   Background Regarding U.S. Private Faults

19        8.    U.S. Private Vaults (“USPV”) is a company that was in the

20   business of renting safe deposit boxes to customers.          By providing

21   and promoting total anonymity, USPV catered to and attracted

22   criminals who sought to keep their identities and the source of their

23   cash beyond the reach of banks, regulators, the IRS, and law

24   enforcement.

25        9.    The company’s primary pitch to customers was anonymity, as

26   reflected in its website that provided “Complete Privacy; Biometric

27   Identification; No ID Required.”       USPV also boasted in its website

28   “Our business is one of the very few where we don’t even want to know

                                            2
        Case 2:21-cv-07231 Document 1 Filed 09/09/21 Page 3 of 10 Page ID #:3



1    your name.    For your privacy and the security of your assets in our

2    vault, the less we know the better.”        This advertisement appealed to

3    persons engaged in activities which they wished to hide from legal

4    authorities and law-abiding financial institutions.

5         10.   USPV also posted on its website “Four Reasons to Store Your

6    Gold At USPV,” information designed to market the company’s services,

7    which led to many involved in criminal activities to rent boxes from

8    USPV.   The posting asserted:

9         Banks require clients to provide their social security
10        number and a photo identification as a condition for
11        renting a safe deposit box.       Your information is then filed
12        in the bank's central data system.        This information can be
13        easily accessed by government agencies (such as the IRS) or
14        attorneys armed with court orders. If no one is aware you
15        have a safe deposit box, the contents (your gold) are much
16        safer.
17   By advocating a service which circumvented the IRS and persons “armed
18   with court orders,” customers engaged in illegal activity were

19   attracted to and ultimately stored and secreted their criminal

20   proceeds (which the government has a legitimate interest in) at USPV,

21   instead of at banks or law-abiding financial institutions where their

22   illegal activities would more likely be uncovered.

23        11.   In the same post, “Four Reasons to Store Your Gold At

24   USPV”, USPV stated:

25        As government chartered institutions, banks are now

26        required to file “suspicious activity reports.” . . . U.S.

27        Private Vaults is not subject to federal banking laws and

28        would only cooperate with the government under court order.

                                            3
        Case 2:21-cv-07231 Document 1 Filed 09/09/21 Page 4 of 10 Page ID #:4



1    By marketing services in this fashion, some persons who ultimately

2    became USPV customers, were attracted by the advertisements because

3    USPV’s safe deposit box storage facilities offered them a much safer

4    place to store their illegal criminal proceeds, unlike law-abiding

5    banks, so as to eliminate their fear of apprehension by law

6    enforcement and in promotion of their illegal activities.

7         12.   Further, and in order to shield customers from having law

8    enforcement uncover their illegal activity, USPV encouraged its

9    customers pay their box rental fees in cash.         In addition, USPV
10   charged customers significantly higher prices than those charged by
11   major banks, because USPV offered something which legitimate banks do
12   not: anonymity, a place to store illegally obtained cash, tips and
13   assistance in avoiding law enforcement and a willingness to look the
14   other way with regard to all types of criminal conduct.           And one of
15   USPV’s owners has gone so far as to brag about bringing to USPV
16   individuals selling marijuana and other drugs illegally, based on the
17   owner’s connections, by marketing USPV as a safe place for those
18   criminal actors and potential USPV customers to store their ill-

19   gotten gains.

20        13.   Not surprisingly, because USPV’s business model is designed

21   to appeal and cater to criminals, USPV has repeatedly been used by

22   criminals to store criminal proceeds.        Over the years, the contents

23   of specific boxes at USPV have been forfeited because they are the

24   proceeds of criminal activity.      For example, on July 1, 2019,

25   officers seized $215,653 from Michael Beaver, as he was leaving USPV,

26   and then seized an additional $1,448,700 from his USPV boxes.

27   Records from the Employment Development Department (the “EDD”), which

28   is the California agency to whom employers must report wages earned

                                            4
        Case 2:21-cv-07231 Document 1 Filed 09/09/21 Page 5 of 10 Page ID #:5



1    by their employees, showed Beaver had no legitimate employment

2    income.    In addition, Beaver’s phones revealed evidence of drug

3    trafficking activity, and the in excess of $1.6 million funds were

4    forfeited as proceeds of unlawful activity.

5         14.    On April 21, 2019, a victim was kidnapped in San Diego and

6    brutally tortured in a warehouse, where the victim was hit with

7    sticks and baseball bats; stripped naked; hit with a hammer on the

8    victim’s toes; and set on fire.       Allan Newman was arrested and

9    charged with kidnapping for ransom, attempted murder, torture and
10   aggregated mayhem relative to the beating.         The victim had been
11   employed by a group of people who were engaged in distributing
12   counterfeit marijuana vaping cartridges, and the group believed the
13   victim had stolen a suitcase full of cash, which a vape cartridge
14   customer had left at the warehouse.        A portion of the funds had been
15   placed by the victim’s ex-wife in a safe deposit box at USPV, which
16   the ex-wife retrieved and used to pay the victim’s ransom.
17        15.    On March 6, 2018, officers seized $101,080 and 26 gold bars

18   from Vincent Ramos’ USPV box.      Ramos was the CEO of a company that

19   facilitated the importation, exportation and distribution,

20   internationally, of wholesale quantities of cocaine, heroin and

21   methamphetamine.    The currency and gold bars were forfeited, and

22   Ramos was indicted and pleaded guilty to Racketeering and Drug

23   Trafficking, in the Southern District of California.          See United

24   States v. Ramos, Case No. 18cr1404-WQH.

25        16.    In September 2016, officers seized $592,450 and $435,190,

26   respectively, from two USPV boxes of Mikhail Malykhin, an individual

27   who was the leader of an identity theft/computer intrusion fraud

28   ring.   He and others were involved in a complex scheme involving

                                            5
        Case 2:21-cv-07231 Document 1 Filed 09/09/21 Page 6 of 10 Page ID #:6



1    altering hacked debit cards from a health insurance provider and

2    altering the codes to cash out the debit cards.          Malykhin was

3    indicted and pleaded guilty to committing access device fraud, and

4    the over $1,000,000 in funds seized from Malykhin’s boxes were

5    forfeited as proceeds of the fraud and were used to pay restitution

6    to victims of Malykhin’s fraud.       See United States v. Malykhin,

7    Central District of California Case No. 16cr0688-DMG.

8         17.   In November 2015, officers seized $1,543,400 from the USPV

9    box of Gerald Lebowitz, which he stated had been brought into the
10   United States illegally to avoid taxes.        However, further
11   investigation revealed that Lebowitz was part of a conspiracy to
12   distribute methaqualone, a controlled substance, and officers seized
13   over 45 kilograms of methaqualone powder and 12 canisters of the
14   chemical o-Taluidine, both chemical precursors, during the course of
15   the investigation.    The funds were forfeited as criminal proceeds.
16   See United States of America v. Lebowitz, Central District of
17   California Case No. 17cr-0053-CAS.

18        18.   On October 28, 2015, officers seized $500,000, 22 gold bars

19   and 15 gold coins from the USPV box of Cyrus Irani, who was the

20   master bookmaker and head of an illegal gambling organization that

21   operated both internet and traditional bookmaking operations, and

22   engaged in money laundering.      He pleaded guilty to Enterprise

23   Corruption, and 14 others in his organization were convicted of

24   various gambling, money laundering and enterprise corruption charges.

25   The assets found in Irani’s box were forfeited as criminal proceeds.

26   The Property At Issue In This Case

27        19.    The assets seized from the box at issue in this case are

28   an example of persons storing assets from their illegal activity at

                                            6
        Case 2:21-cv-07231 Document 1 Filed 09/09/21 Page 7 of 10 Page ID #:7



1    USPV, as a result of USPV’s advertisements, marketing efforts and

2    other transactions and activities over the web, on-line and in the

3    mails, designed to induce persons to rent boxes at USPV to hide their

4    property.   The assets seized represent the proceeds of criminal

5    activity and were involved in money laundering activity, which

6    therefore renders them subject to forfeiture.

7         20.    Law enforcement officers found the defendant currency

8    inside box number 49 at USPV, which box has been linked to Salter and

9    Sims.   Salter has an extensive criminal history, with State of
10   California and federal convictions.        The State of California
11   convictions include arson, burglary, grand theft, evading police
12   officers, receiving stolen property, forgery, passing fictitious and
13   false checks and a 2019 felony conviction for using identification
14   with intent to defraud.     As to the 2019 conviction, Salter was
15   sentenced to 16 months imprisonment and 6 months probation.            Salter
16   has federal convictions for possession of stolen mail, including a
17   1999 conviction (for which he was sentenced to 21 months imprisonment
18   and 3 years supervised release) and a 2015 conviction (for which he

19   was sentenced to 16 months imprisonment and 36 months supervised

20   release).

21        21.    It is commonplace for persons engaged in criminal activity

22   to place their assets in the names of other persons, in an effort to

23   shield law enforcement from uncovering their unlawful activity and

24   unexplained wealth.    Officers have received information that Salter

25   (and not Sims) was the person who most frequently accessed the box at

26   USPV.   In addition, it is often the case that interstate wire

27   transactions are generated by the types of crimes for which Salter

28   was convicted in 2019 and his      crimes involving stolen mail.

                                            7
        Case 2:21-cv-07231 Document 1 Filed 09/09/21 Page 8 of 10 Page ID #:8



1                               FIRST CLAIM FOR RELIEF

2         22.   Plaintiff incorporates the allegations of paragraphs 1-21

3    above as though fully set forth herein.

4         23.   Based on the above, plaintiff alleges that the defendant

5    currency constitutes or is derived from proceeds traceable to

6    violations of 18 U.S.C. §§ 1341 (wire fraud) and/or 1343 (mail

7    fraud), each of which is a specified unlawful activity as defined in

8    18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D).         The defendant currency is

9    therefore subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).
10                             SECOND CLAIM FOR RELIEF

11        24.   Plaintiff incorporates the allegations of paragraphs 1-21

12   above as though fully set forth herein.

13        25.   Based on the above, plaintiff alleges that the defendant

14   currency constitutes property involved in multiple transactions or

15   attempted transactions in violation of 18 U.S.C. § 1956(a)(1)(A)(i)

16   or (a)(1)(B)(i), or property traceable to such property, with the

17   specified unlawful activity being a violation of 18 U.S.C. §§ 1341

18   (wire fraud) and/or 1343 (mail fraud).        The defendant currency is

19   therefore subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).

20                              THIRD CLAIM FOR RELIEF

21        26.   Plaintiff incorporates the allegations of paragraphs 1-21

22   above as though fully set forth herein.

23        27.   Based on the above, plaintiff alleges that the defendant

24   currency constitutes property involved in multiple transactions or

25   attempted transactions in violation of 18 U.S.C. § 1957(a), or

26   property traceable to such property, with the specified unlawful

27   activity being a violation of 18 U.S.C. §§ 1341 (wire fraud) and/or

28   / / /

                                            8
        Case 2:21-cv-07231 Document 1 Filed 09/09/21 Page 9 of 10 Page ID #:9



1    1343 (mail fraud).    The defendant currency is therefore subject to

2    forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).

3         WHEREFORE, plaintiff United States of America prays:

4         (a)   that due process issue to enforce the forfeiture of the

5    defendant currency;

6         (b)   that due notice be given to all interested parties to

7    appear and show cause why forfeiture should not be decreed;

8         (c)   that this Court decree forfeiture of the defendant currency

9    to the United States of America for disposition according to law; and
10        (d)   for such other and further relief as this Court may deem
11   just and proper, together with the costs and disbursements of this
12   action.
13   Dated: September 7, 2021          TRACY L. WILKISON
                                       Acting United States Attorney
14                                     SCOTT M. GARRANGER
                                       Assistant United states Attorney
15                                     Chief, Criminal Division
16
                                       _______/s/___________________
17                                     VICTOR A. RODGERS
                                       MAXWELL COLL
18                                     Assistant United States Attorneys
                                       Asset Forfeiture/General Crimes
19                                     Sections

20                                     Attorneys for Plaintiff
                                       UNITED STATES OF AMERICA
21

22

23

24

25

26

27

28

                                            9
       Case 2:21-cv-07231 Document 1 Filed 09/09/21 Page 10 of 10 Page ID #:10



1                                     VERIFICATION

2         I, Lynne Zelhart, hereby declare that:

3         1.   I am a Special Agent with the Federal Bureau of

4    Investigation.

5         2.   I have read the above Complaint for Forfeiture and know the

6    contents thereof.

7         3.   The information contained in the Complaint is either known

8    to me personally, was furnished to me by official government sources,

9    or was obtained pursuant to subpoena.        I am informed and believe that
10   the allegations set out in the Complaint are true.
11        I declare under penalty of perjury under the laws of the United
12   States of America that the foregoing is true and correct.
13        Executed on September 6, 2021 at Los Angeles, California.
14

15                                           /s/ Lynne Zelhart
                                                 Lynne Zelhart
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           10
